The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is simply a processor capable of generating output data related to measurement data and operational data of an analyzer.  The processor is not required to be connected to either the sample analyzer or a display.  Thus the type of sample by itself does not further limit the apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heydlauf (US 2010/0271479).  Heydlauf teaches a processor (a network of controllers) for controlling and monitoring associated assay testing systems coupled to a remote monitoring unit for monitoring and controlling the controllers and/or the assay testing systems.  Each controller transmits a display image representing the status of the respective assay-testing system.  Thus the processor is connected with a sample analyzer and outputs data to a display.  The remote monitoring unit automatically detects if the number of display images from the controllers is greater than a threshold number of displayable, static thumbnail images and, when the threshold is exceeded, displays thumbnail images dynamically in a scrolling or streaming motion.  The thumbnail images, whether static or dynamic, are updated in real-time or pseudo-real-time to reflect updated status of the assay testing systems.  As part of the disclosure, the reference discloses method and apparatus to generate monitoring data for managing a state of a sample analyzer (paragraph [0003]; paragraph [0010]), the apparatus comprising: a processing unit for generating output data to associate and display (paragraph [0048]; claim 5; figure 1; figure 3 reference numbers 18,20,304), in time series, a sample information region indicating information related to measurement data acquired by a sample analyzer from a sample for monitoring the state (paragraph [0058]; paragraph [0103]; figure 14, drop down menu quality control), and an operational information region indicating information related to an operation of the sample analyzer (paragraph [0098]-[0099]; paragraph [0103]; figure 11; figures 12A,12B, drop down menu flags and inventory).  The figures and their associated discussion show and describe different sample data arrangements and system information data arrangements that cover the dependent claims.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to different analyzers and displays used to depict sample and analyzer information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797